Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The coating precursor nozzle for subjecting a surface of a substrate to a coating precursor as claimed in claim 1 was not found in or suggested by the art, specifically, the coating precursor nozzle having a nozzle output face, first and second nozzle side edges, and first and second nozzle end edges; the coating precursor nozzle comprising: a precursor supply channel having a first precursor supply channel end and a second precursor supply channel end for subjecting the surface of the substrate to the precursor via the nozzle output face, said precursor supply channel extending longitudinally between the first and second nozzle end edges; a first discharge channel open to the nozzle output face for discharging at least a fraction of the precursor supplied from the precursor supply channel, said first discharge channel extending longitudinally between the first and second nozzle end edges; a second discharge channel open to the nozzle output face for discharging at least a fraction of the precursor supplied from the precursor supply channel, said second discharge channel extending longitudinally between the first and second nozzle end edges; said precursor supply channel is arranged between the first and the second discharge channel; a first cross purge gas channel for supplying purge gas, said first cross purge gas channel extending longitudinally between the first and second nozzle end edges; a second cross purge gas channel for supplying purge gas, said second cross purge gas channel extending longitudinally between the first and second nozzle end edges;2Application No.: 15/780,358Docket No.: 44610-25 PCT US said first and said second discharge channel and said precursor 
Applicant’s arguments, see arguments directed to the auxiliary purge channel, filed February 18, 2021, with respect to 102 and 103 rejections of record have been fully considered and are persuasive.  The rejections have been withdrawn.
On page 11 of the arguments filed February 18, 2021 the Applicant argues that Figure 11 in Kwong et al shows 3 nozzles. Upon further review, the Examiner agrees. In Figure 11, Kwong et al teaches a nozzle head having 3 nozzles. In the 102 rejection of record, the Examiner used elements of the 3 nozzles to form the claimed nozzle. Thus no single nozzle of Kwong et al teaches the claimed nozzle, and the rejections have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716